Citation Nr: 9905455	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for heart disease.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disorder.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral knee 
disorder.

8.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.

9.  Entitlement to an increased rating for asbestosis, 
currently rated as 30 percent disabling.

10.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, currently rated as 10 percent 
disabling.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March and July 1996 by 
the Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).

The Board has found that additional procedural development by 
the RO is required with respect to the claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Accordingly, that issue is 
the subject of a REMAND which is set forth at the end of this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by denying 
his claims for service connection for tinnitus and hearing 
loss.  He asserts that he developed these disorders as a 
result of regular exposure to noise from aircraft during 
service.  

The veteran also contends that service connection should be 
granted for carpal tunnel syndrome of the left wrist.  He 
asserts that he began to experience pain and weakness in his 
wrist and hand during service, and that these symptoms 
represented the onset of carpal tunnel syndrome.

The veteran contends that service connection should also be 
granted for a bilateral shoulder disorder.  He asserts that 
his service medical records show that he was treated for this 
disorder during service.  

The veteran contends that service connection should be 
granted for heart disease because he first started 
experiencing chest pains in service.  He also argues that 
service connection may be granted for heart disease on the 
basis that it developed secondary to his service-connected 
lung disorder.

The veteran contends that the RO made a mistake by failing to 
reopen and allow his claim for service connection for a 
cervical spine disorder and his claim for service connection 
for a bilateral knee disorder.  He states that his service 
medical treatment records show that he incurred these 
disorders in service.  

The veteran also contends that the RO should have granted his 
claims for increased ratings.  He agues that a rating higher 
than 40 percent is warranted for his degenerative disc 
disease of the lumbar spine.  He states that as a result of 
the back disorder, his ability to flex forward is limited, 
and he has difficulty straightening up.  He also states that 
the back disorder is very painful.  

Finally, he contends that a rating higher than 30 percent is 
warranted for his asbestosis as the disorder prevents him 
from exerting himself.  He asserts that he suffers from 
shortness of breath and fatigability.  The veteran also 
contends that a rating higher than 10 percent should be 
granted for his carpal tunnel syndrome of the right wrist.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claim for service 
connection for tinnitus is supported by the evidence.  
However, the claim for service connection for hearing loss, 
the claim for service connection for carpal tunnel syndrome 
of the left wrist, the claim for service connection for a 
bilateral shoulder disorder, and the claim for service 
connection for heart disease are not well-grounded.  

It is also the decision of the Board that new and material 
evidence has not been presented to reopen a claim for service 
connection for a cervical spine disorder or to reopen the 
claim for service connection for a bilateral knee disorder.  

Finally, it is also the decision of the Board that the 
preponderance of the evidence is against the claim for an 
increased rating for degenerative disc disease of the lumbar 
spine, the claim for an increased rating for asbestosis, and 
the claim for an increased rating for carpal tunnel syndrome 
of the right wrist.


FINDINGS OF FACT

1.  The veteran has tinnitus which is related to noise 
exposure in service.

2.  The veteran has not presented any competent evidence that 
his hearing loss is of sufficient severity to constitute a 
disability for VA purposes, and has not presented competent 
evidence that any hearing loss is related to service.

3.  The veteran has not presented any competent evidence that 
his carpal tunnel syndrome of the left wrist is related to 
service.

4.  The veteran has not presented any competent evidence that 
his bilateral shoulder disorder is related to service.

5.  The veteran has not presented any competent evidence that 
his heart disease is related to service or to a service-
connected disability.

6.  The veteran's claim for service connection for a cervical 
spine disorder was denied by the RO in April 1989, and the 
veteran did not file an appeal. 

7.  The additional evidence presented since April 1989 is 
cumulative and redundant with respect to the evidence which 
was previously considered in connection with the decision 
which denied service connection for a cervical spine 
disorder.

8.  The veteran's claim for service connection for a 
bilateral knee disorder was denied by the RO in April 1989, 
and the veteran did not file an appeal.

9.  The additional evidence presented since April 1989 is 
cumulative and redundant with respect to the evidence which 
was previously considered in connection with the prior 
decision which denied service connection for a bilateral knee 
disorder.

10.  The degenerative disc disease of the lumbar spine is not 
productive of more than severe intervertebral disc syndrome.

11.  The asbestosis is no more than moderate in degree, and 
has not reduced forced vital capacity to less than 65 percent 
of predicted value, and has not reduced the diffusion 
capacity of the lung for carbon monoxide by the single breath 
method [DLCO(SB)] to less than 56 percent of predicted.

12.  The carpal tunnel syndrome of the right wrist has not 
resulted in more than mild incomplete paralysis of the median 
nerve.

13.  The appeal does not involve any question of such medical 
complexity or controversy as to necessitate an advisory 
medical opinion.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).

2.  The claim for service connection for hearing loss is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for carpal tunnel 
syndrome of the left wrist is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The claim for service connection for a bilateral shoulder 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The claim for service connection for heart disease is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The decision of April 1989 which denied service 
connection for a cervical spine disorder is final.  
38 U.S.C.A. § 7105 (West 1991).

7.  The evidence presented since April 1989 is not new and 
material, and the claim for service connection for a cervical 
spine disorder has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

8.  The decision of April 1989 which denied service 
connection for a bilateral knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991).

9.  The additional evidence presented since April 1989 is not 
new and material, and the claim for service connection for a 
bilateral knee disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

10.  The criteria for a disability rating higher than 40 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

11.  The criteria for a disability rating higher than 30 
percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6833 
(1998).

12.  The criteria for a disability rating higher than 10 
percent for carpal tunnel syndrome of the right wrist are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis or a cardiovascular disorder is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain in service will permit 
service connection for arthritis which is first shown as a 
clear-cut entity at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted in service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b) (1998).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  A presumption such as the one noted above may also 
satisfy the nexus requirement.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).

A.  Entitlement To Service Connection For Tinnitus.

The veteran's service medical records do not contain any 
references to tinnitus.  A record dated in December 1965 
shows that the veteran was treated for an infection in the 
left ear, but there is no mention of ringing in the ears.  

The report of an audio-ear disease examination conducted by 
the VA in December 1995 shows that the veteran gave a history 
of having had significant exposure to loud jet engine nose 
during his 20 year career in the Air Force.  He said that he 
had developed tinnitus in both ears.  On examination, the 
right ear drum was intact and retracted with a healed central 
perforation.  There was no evidence of infection.  The left 
ear had the ear drum intact, slightly retracted with healed 
perforation and no evidence of infection.  The diagnoses were 
(1) healed tympanic perforations both ears and (2) 
sensorineural hearing loss with tinnitus.  

The report of an audiology examination conducted by the VA in 
December 1995 shows that the veteran had a history of working 
as a supply sergeant around jet engines.  He also reportedly 
worked for three years in a hanger which housed a jet engine 
repair shop.  The veteran said that he experienced a 
periodic, bilateral, high pitched ringing.  He reported that 
this tinnitus began sometime prior to his service in Korea, 
and that it was very irritating when it occurred.  Following 
testing, the examiner concluded that the veteran's report of 
tinnitus was consistent with his audiogram and his history of 
noise exposure.  

The Board interprets this medical opinion as being to the 
effect that the tinnitus is at least as likely as not to be 
related to service.  Accordingly, the Board concludes that 
tinnitus was incurred in service.

B.  Entitlement To Service Connection For Hearing Loss.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).  

On the authorized audiological evaluation in December 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
30
LEFT
15
10
10
25
30

The average loss was 16 decibels in the right ear and 18 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 94 in the left 
ear.

These examination results, which are the most current 
examination results which are of record, demonstrate that the 
veteran does not currently have hearing loss of sufficient 
severity to constitute a disability for which service 
connection may be granted.  Furthermore, the veteran has not 
presented any competent medical opinion linking any current 
hearing loss to service.  Accordingly, the Board concludes 
that the veteran's claim for service connection for hearing 
loss is not well-grounded.

C.  Entitlement To Service Connection For Carpal
 Tunnel Syndrome Of The Left Wrist.

The veteran's service medical records do not contain any 
references to carpal tunnel syndrome of the left wrist.  
There are many reference to problems with the right wrist, 
for which the veteran has already established service 
connection, but no references to the left wrist.  

The earliest post-service medical treatment records 
pertaining to the left wrist are from many years after the 
veteran's separation from service.  The report of a 
disability evaluation examination conducted by the VA in 
January 1989 does not contain any mention of problems with 
the wrist.  A VA medical treatment record dated in June 1995 
shows that the veteran reported complaints that his left 
forearm and hand had been getting numb.  However, the record 
does not contain any indication that a disability associated 
with the numbness was related to service.   

The Board has noted that a record from Lincoln Neurology 
dated in February 1997 shows that the veteran gave a history 
of carpal tunnel syndrome developing in both hands in 
service.  Similarly, the report of a disability evaluation 
examination conducted by the VA in October 1997 shows that 
the veteran gave a history of developing weakness in his 
hands while in the military, and of having recently undergone 
neurology evaluation which confirmed carpal tunnel syndrome.  
However, the fact that the veteran's own account of the his 
disability originating in service was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Although the veteran has expressed his own opinion that the 
left carpal tunnel syndrome is related to service, the Court 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), in which the Court held that a veteran does not 
meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.  

In summary, the veteran has not presented any competent 
evidence that his carpal tunnel syndrome of the left wrist is 
related to service.  Accordingly, the Board concludes that 
the claim for service connection for carpal tunnel syndrome 
of the left wrist is not well grounded.

D.  Entitlement To Service Connection For A Bilateral 
Shoulder Disorder.

The veteran's service medical records show that he reported 
complaints of shoulder pain on a few occasions.  For example, 
a service medical record dated in December 1972 shows that 
the veteran reported having pain in the neck, shoulder, and 
arm.  On examination, there was no tenderness to palpation of 
the left shoulder, but there was pain on raising the arm.  
The diagnosis was questionable osteoarthritis, myositis.  A 
service orthopedic examination record dated in January 1973 
shows that the veteran had a six month history of multiple 
joint problems, including pain in the toe, wrist, and left 
shoulder.  Following examination, the diagnosis was biceps 
tendonitis.  A record dated in February 1973 shows that the 
veteran reported having a burning pain in the left shoulder.  

A service orthopedic clinic record dated in March 1973 shows 
that the veteran again complained of having pain in the neck, 
left shoulder, knees, and right wrist.  The examiner stated 
that there was still no objective evidence of joint 
inflammation, or weakness of an extremity.  He ordered a 
cervical spine series, and stated that he felt there was no 
localized joint problem.  A record dated in May 1973 shows 
that the veteran stated that even combing his hair caused 
pain in the left shoulder.  On examination, all joints had 
full range of motion, with no swelling.  There was equal 
strength in the upper extremities.  The examiner stated that 
he could not find anything significant during the physical 
examination.  An x-ray of the left shoulder was interpreted 
as being normal.  

A report of medical history given by the veteran in February 
1975 shows that the veteran stated that he had pain in the 
neck, shoulder and arm from arthritis.  The examiner noted 
that the veteran had cervical arthritis since 1974 manifested 
by pain radiating into the upper arms and shoulders, with no 
treatment necessary.  The Board notes that the examiner did 
not diagnose arthritis of the shoulders.

Subsequent service medical records do not contain complaints 
referring to the shoulders.  A record dated in January 1977 
shows that the veteran was treated for complaints of back 
pain, but there was no mention of the shoulders. 

In his original claim for disability compensation filed in 
November 1988, the veteran did not make any references to a 
shoulder disorder.  The report of an orthopedic examination 
conducted by the VA in October 1988 also contains no mention 
of a disorder of the shoulders.  The report of an orthopedic 
examination conducted by the VA in January 1989 shows that 
the veteran reported having neck and upper left extremity 
pain.  He said that this was diagnosed in service in Korea, 
and he was told that he would just have to live with it.  The 
diagnoses rendered after the VA exam did not include a 
disorder of the shoulders.  Similarly, the report of a 
disability evaluation examination conducted by the VA in 
September 1990 contains no mention of a disorder of the 
shoulders.  The report of an examination of the veteran's 
bones conducted by the VA in November 1995 contains 
complaints, findings, and diagnoses pertaining to the back 
and knees, but not to the shoulders.  

A claim for service connection for a disorder of the 
shoulders was first received by the VA in October 1995 
through the veteran's representative who stated that the 
disorder was documented during service and found to be 
chronic while in service. 

A VA radiology report dated in January 1996 shows that an x-
ray of the veteran's shoulders was interpreted as being 
normal.  There was no fracture, dislocation, or destructive 
lesion.  Also, no foreign bodies or pathologic calcifications 
were seen.  The report of an examination of the veteran's 
joints conducted by the VA in February 1996 shows that the 
veteran complained of having shoulder pain.  On examination, 
however, the shoulders had no impingement, weakness of the 
supraspinatus, and no evidence of instability or rotator cuff 
weakness.  The examiner concluded that the shoulder pain was 
likely due to deconditioning and poor flexibility.  

The earliest post service medical evidence demonstrating a 
chronic disorder of the shoulders is from many years after 
separation from service.  The report of a general medical 
examination conducted by the VA in October 1997 shows that 
the veteran reported that he injured his right shoulder in 
service when he was struck by a rifle butt.  He said that he 
saw physicians at that time and his shoulder was placed in a 
sling.  The veteran said that he had noticed worsening of 
right shoulder pain over the last few months.  He said that 
this made it difficult to use his right arm.  An MRI of the 
right shoulder performed in September 1997 reportedly showed 
no evidence of a rotator cuff tear, but did demonstrate 
degenerative change involving the AC joint.  On examination, 
there was a full range of motion of all major joints with no 
joint swelling, tenderness, or synovitis.  The pertinent 
diagnosis was right shoulder pain secondary to degenerative 
arthritis.  

The Board notes that the current diagnosis is limited to the 
right shoulder.  However, the veteran has not presented any 
competent evidence of a left shoulder disability or evidence 
that his current right shoulder disorder is related to 
service.  Accordingly, the Board concludes that the claim for 
service connection for a bilateral shoulder disorder is not 
well grounded.


E.  Entitlement To Service Connection For Heart Disease.

The veteran's service medical records do not contain a 
diagnosis of heart disease.  The report of a medical history 
given by the veteran in May 1968 shows that he denied having 
a history of pain or pressure in the chest, or of having 
palpitations or pounding of the heart.  The report of a 
medical history given by the veteran in February 1975 shows 
that reported having pain or pressure in the chest, but 
denied having heart trouble.  A note on the reverse side of 
the medical history explains that the chest pain was related 
to shortness of breath, and the veteran had no complications 
and no sequelae.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
veteran's heart was normal.  The PMI was not displaced, the 
S1 and S2 were within normal limits, and there was a regular 
sinus rhythm without murmur.   

There is also no evidence that cardiovascular disease was 
manifest to a compensable degree within one year after 
separation from service.  The earliest post-service medical 
treatment records reflecting the presence of a heart disorder 
are from many years after the veteran's separation, and do 
not contain any medical opinion linking the disorder to 
service.  For example, a consultation record from the 
Beatrice Community Hospital dated in July 1988 shows that the 
veteran was evaluated for complaints of chest pain.  He said 
that he had previously experienced similar pains 15 years 
earlier while he was in service.  Following examination, the 
diagnosis was atypical chest pain.  The treating physician 
noted that cardiac/anginal component was not excluded, 
especially in light of the veteran's background of 
hyperlipidemia and his mother's premature death.  However, 
the physician did not state that the symptoms described by 
the veteran as having occurred in service were due to a 
cardiovascular disorder.  The fact that the history of 
similar symptoms in service was recorded in the veteran's 
post-service treatment record does not amount to a medical 
opinion linking the post-service symptoms to service.

The report of an electrocardiogram performed by the VA in 
January 1989 shows that the results were interpreted as being 
normal.  The report of a disability evaluation examination 
conducted by the VA at that time shows that the diagnoses 
included intermittent chest pain, but there was no indication 
that this symptom was related to service.  

A VA hospital discharge summary dated in October 1991 shows 
that the veteran underwent cardiac catheterization which 
revealed normal coronary arteries.  The diagnosis was 
atypical chest pain of unknown etiology.

The report of a general medical examination conducted by the 
VA in January 1996 reflects that the diagnoses included 
history of atherosclerotic heart disease with stable angina.  
Again, however, the examiner did not relate that disorder to 
service.

Similarly, although the veteran contends that his heart 
problems were caused by his service-connected asbestosis, he 
has not provided any evidence to support that contention.  On 
the contrary, the report of an examination of the veteran's 
heart conducted by the VA in September 1996 shows that the 
examiner concluded that there is no strong suspicion that the 
veteran has any coronary heart disease related to his 
asbestosis, and that there is no strong correlation between 
asbestosis and the development of coronary heart disease.

In summary, the veteran has not presented any competent 
evidence that his heart disease is related to service or to a 
service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for heart 
disease is not well-grounded.

F. Service Connection Conclusion

In light of the foregoing, the Board finds that the appellant 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for the benefits sought (other than 
the claim for service connection for tinnitus).  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claims.  See Epps, 126 F.3d 1464, 1468 
(Fed.Cir. 1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the veteran's claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). 

A well-grounded claim is prerequisite to the VA's duty to 
assist.  As the veteran has not presented a well-grounded 
claim, the duty to assist the veteran, to include VA 
examination report, IMO, etc., does not arise.  See Slater v. 
Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 
235 (1996).  The United States Court of Appeals for the 
Federal Circuit held that only a person who has submitted a 
well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  With regard to this contention that an 
independent medical examination is warranted due to the 
medical complexity of the case, neither the veteran nor his 
representative has alleged in what manner the evidence is of 
such medical complexity or controversy so as to warrant such 
opinion.  38 C.F.R. § 3.328 (1997) provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  In light of the Board's 
finding that the veteran has not submitted a well-grounded 
claim, and that the veteran and his representative have not 
sufficiently alleged how the medical evidence in this case is 
complex or controversial, an independent or advisory medical 
examination is not warranted. 

The veteran's attorney has cited McNeely v. Principi, 3 Vet. 
App. 357 (1992) for the proposition that "VA" was required 
to provide medical explanation of the etiology of the claimed 
disabilities.  McNeely is not applicable in this veteran's 
case, however.  First, and most importantly, McNeely involved 
a well-grounded claim being adjudicated on the merits, 
whereas this veteran in this case has not presented a well-
grounded claim.  Second, McNeely applied to the Board's duty 
to provide adequate reasons and bases, not to the physician 
providing an opinion.  In this regard, the Court even stated 
that "the absence of remarks by the doctor regarding a 
connection between the [in-service injury] and [a current] 
disorder may form a plausible basis in the record for the 
BVA's determination that there is 'no reasonable basis for 
relating' the two," though the Court found that a remand was 
in order because the Board had not explicitly stated this.  
Id. at 364.

In reaching the foregoing disposition of the veteran's 
claims, the Board recognizes that these issues are being 
disposed of in a manner slightly different from that employed 
by the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question [of] whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis."  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Further, the 
Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claims well grounded, and the reasons why his 
current claims are inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  


II.  New And Material Evidence

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1997).  When determining whether new and material evidence 
has been presented to reopen a claim, the VA considered the 
evidence presented since the most recent decision in which 
the claim was denied on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

Thus, the Board must determine whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Evans v. Brown, 9 Vet. App. at 283.  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Further, the evidence must be shown to be "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Evans, 9 Vet. App. at 283; Struck v. Brown, 9 
Vet. App. 145, 151 (1996).  The final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, No. 98-7107, slip op. at 6 (Fed. Cir. Sep. 16, 1998), 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior determination, but 
is intended to ensure the Board has all potentially relevant 
evidence before it.  See Hodge, slip op. at 14-15, citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. 19088, 
19089 (1990).  If all three tests are satisfied, the claim 
must be reopened.  

A.  Whether New And Material Evidence Has Been Presented
 To Reopen A Claim For Service Connection
 For A Cervical Spine Disorder.

The veteran's claim for service connection for a cervical 
spine disorder was denied by the RO in April 1989, and the 
veteran did not file an appeal.  The evidence which was 
present at that time included the veteran's service medical 
records.  Several of those records reflected that the veteran 
has reported complaints of neck pain.  For example, a record 
dated in December 1972 shows that the veteran reported having 
a shooting pain  in the neck, shoulder and arm.  The 
diagnosis was doubt gouty arthritis.  Questionable 
osteoarthritis, myositis.  A record dated in March 1973 shows 
that the veteran complained of pain in the neck and shoulder.  
The examiner ordered a series of cervical spine x-rays.  A 
record dated in May 1973 indicates that the x-rays of the 
cervical spine had been normal.  

A report of medical history given by the veteran in February 
1975 shows that the veteran had a history of cervical 
arthritis manifested by pain in the neck radiating to the 
upper arms and shoulders.  It was stated that no treatment 
was necessary.  A report of a medical examination conducted 
at that time shows that clinical evaluation of the spine was 
normal.  Service medical records from after that time do not 
contain any additional references to a cervical spine 
disorder.

The previously considered evidence also included the report 
of an orthopedic examination conducted by the VA in October 
1988.  The report shows that the veteran's only complaints 
pertained to his lower back.  Physical examination reportedly 
revealed that his neck was normal. 

The report of a general medical examination conducted by the 
VA in January 1989 shows that the veteran reported having 
problems with his cervical spine.  He said that he had a 
limited range of motion and occasional radiculopathy into 
both arms.  He said that he had been given a diagnosis of 
calcium buildup in 1973, and had been treated with 
nonsteroidal anti-inflammatories.  His current complaints 
included neck pain.  On examination, the neck was within 
normal limits.  The examiner stated that the condition was 
not documented except by history.  He stated that x-rays 
might be helpful.  The pertinent diagnosis was degenerative 
arthritis probable in cervical spine.

The report of an orthopedic examination conducted by the VA 
in January 1989 shows that the veteran's complaints included 
having cervical spine pain.  The veteran stated that this was 
diagnosed when he was in Korea, and he was told that he would 
have to live with it.  X-rays reportedly showed minimal to 
moderate degenerative changes with narrowing at the C5-6 disc 
space.  The pertinent impression was cervical spondylosis 
with no neurological deficit.

Also of record were several VA and private medical treatment 
records dated in 1988 and 1989.  These records, however, 
pertained to the veteran's low back rather than to his 
cervical spine.

In the rating decision of April 1989, the RO concluded that 
the veteran's current cervical spine disorder was not shown 
to be related to his active service, that the cervical spine 
disorder which was noted in service was acute and transitory, 
and that the present condition was first diagnosed many years 
after service.  Therefore, the RO denied the claim for 
service connection for a cervical spine disorder.

In the present case, the most recent decision which denied 
the veteran's claim on any basis was the April 1989 decision.  
The evidence which has been presented since then includes 
several additional VA examination reports.  However, none of 
those reports contain any medical opinion linking the 
veteran's current cervical spine disorder to the complaints 
and findings noted in service.

The additional evidence also include more post service 
medical treatment records.  Most of the records pertain to 
disorders other than a cervical spine disorder, and none 
contain any indication that a current cervical spine disorder 
is related to the complaints noted in service.  

For the foregoing reasons, the Board finds that the 
additional evidence presented since April 1989 is cumulative 
and redundant with respect to the previously considered 
evidence.  Therefore, the evidence presented since April 1989 
is not new and material, and the claim for service connection 
for a cervical spine disorder has not been reopened.  
Accordingly, the decision of April 1989 which denied service 
connection for a cervical spine disorder remains final.

B.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For A Bilateral Knee Disorder.

The veteran's claim for service connection for a bilateral 
knee disorder was denied by the RO in April 1989, and the 
veteran did not file an appeal.  The evidence which was of 
record at that time included the veteran's service medical 
records which contained a some references to knee complaints.  
For example, a record dated in January 1973 shows that the 
veteran was seen for an orthopedic consultation after he 
reported complaints pertaining to various joints including 
the knees.  The treating physician noted that x-rays of the 
knees had been normal.  Physical examination was unrevealing.  
Other than the left shoulder, there were no objective 
findings.  A record dated in March 1973 shows that the 
veteran stated that there had been no significant change in 
his symptoms.  The examiner noted that there was still no 
objective evidence of joint inflammation, weakness, etc.  

A record dated in May 1973 reflects that the veteran stated 
that he was not having as much pain in the knees, but that he 
sometimes felt numbness.  On examination all joints had a 
full range of motion with no swelling.  The examiner stated 
that he was impressed by the lack of joint symptoms during 
the examination.  

The report of a medical history given by the veteran in 
February 1975 shows that the veteran denied having a trick or 
locked knee.  The report of a medical examination conducted 
at that time shows that clinical evaluation of the veteran's 
lower extremities was normal.  

Also of record in April 1989 was the report of an orthopedic 
examination conducted by the VA in October 1988.  The 
examination report did not contain any complaints pertaining 
to the knees.  Physical examination revealed that the 
extremities had full ranges of motion.  

The report of a general medical examination conducted by the 
VA in January 1989 shows that the diagnoses included 
degenerative arthritis probable in both knees.

The report of an orthopedic examination conducted by the VA 
in January 1989 shows that the veteran complained of 
bilateral knee pain.  On examination the veteran had a slow 
stiff gait.  X-rays of the knees showed some lateralization 
of the patella, but there was good preservation of the 
cartilage space, and no marked deformities.  The veteran was 
apprehensive to lateral subluxation of the knee caps, and 
there was tenderness along the lateral patellar facet.  The 
impression was bilateral extensor mechanism malalignment with 
secondary effects of Osgood Schlatter's development.

In the rating decision of April 1989, the RO concluded that 
the knee condition noted in service was acute, and that the 
veteran's current knee disorder was not shown to be related 
to service.  Accordingly, the RO denied service connection 
for a bilateral knee disorder. 

The additional evidence which has been presented since April 
1989 includes several VA examination reports.  However, none 
of those reports contain any medical opinion linking the 
veteran's current knee disorder to the complaints and 
findings noted in service.  For example, the report of an 
orthopedic examination conducted by the VA in November 1995 
shows that the veteran gave a history of an arthroscopy of 
the left knee during the 1970s.  He said that he was told 
that he had degenerative changes of the knee.  Following 
examination, the examiner noted that the veteran's knee had a 
slight flexion contracture secondary to soft tissue 
contracture and tightness of the hamstrings.  The examiner 
further stated that there was no evidence of significant 
degenerative changes present on x-rays, but noted that the 
veteran had undergone previous knee arthroscopy with reported 
degenerative changes of the cartilage which could not be 
fully assessed on x-rays alone.  The examiner did not offer 
any opinion regarding the date of onset of any knee disorder 
which was found on the examination.

The report of an examination of the veteran's joints 
conducted by the VA in February 1996 shows that the veteran 
reported complaints of having pain in both knees.  X-rays 
reportedly revealed mild degenerative changes of he knees 
greater on the right than the left.  The pertinent impression 
was knee pain exacerbated by poor conditioning and poor 
flexibility with mild degenerative changes present 
radiographically.  Again, the report does not contain any 
medical opinion linking the current findings to service.  

The additional evidence also includes more post service 
medical treatment records.  Most of the records pertain to 
disorders other than a knee disorder, and none contain any 
indication that a current knee disorder is related to the 
complaints noted in service.

The Board finds that the additional evidence presented since 
April 1989, is cumulative and redundant with respect to the 
previously considered evidence.  The additional evidence does 
not establish any relevant fact which was not already known 
at the time of the prior denial.  Therefore, the additional 
evidence presented since April 1989 is not new and material, 
and the claim for service connection for a bilateral knee 
disorder has not been reopened.  Accordingly, the decision of 
April 1989 which denied service connection for a bilateral 
knee disorder is final.

III.  Increased Rating Claims

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating claims has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The relevant regulation provides that, where a case is well-
grounded, a VA examination will be conducted where the 
medical evidence is not adequate for rating purposes.  
38 C.F.R. § 3.326 (1998).  With regard to the adequacy of the 
examinations, the Board notes that the reports of 
examinations reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered an assessment.  
For these reasons, the Board finds that the examinations are 
adequate for rating purposes.  With regard to the veteran's 
claim of inadequacy due to the absence of review of the 
claims folder, the VA General Counsel, in a binding precedent 
opinion, indicated that 38 C.F.R. § 4.1 does not require that 
the medical history of disability be obtained from the 
examiner's review of prior medical records as opposed to the 
oral report of the person examined, nor is a medical records 
review required in all circumstances where a rating 
examination is conducted pursuant to the duty to assist.  The 
VA General Counsel has concluded that an examiner's review of 
a veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions.  VAOPGCPREC 20-95.

Within respect to the contention that the VA examiners did 
not discuss the etiology of the veteran's various 
disabilities and did not discuss whether the disabilities 
were service-connected, as required by case law, the Board 
notes that, where service connection has been granted, and 
the pertinent issue is the evaluation assigned the service-
connected disability, the Court has held that, while a 
disability must be evaluated in relation to its history, 38 
C.F.R. § 4.1, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

The veteran's attorney also contends that, if the RO 
determined that a new examination was not required, he wished 
to appeal that decision and requests a Statement of the Case 
on the "issue" of entitlement to an examination.  The issue 
of entitlement to a new compensation examination is an 
ancillary issue to the veteran's underlying claim.  
Certainly, a determination as to whether a new examination is 
warranted may be raised and contested as part of an appeal on 
the merits of the decision rendered on the primary issue.  
Thus, the Board has addressed the contentions regarding due 
process and the "duty to assist" as part of the present 
appeal.  

With respect to the veteran's request for an advisory medical 
opinion, the Board fails to see how an evaluation conducted 
without the veteran present would be more probative of the 
level of disability than the VA examinations conducted with 
the veteran.  In any event, in view of the Board's finding 
that the VA examinations are adequate for rating purposes, 
the veteran's request for an advisory medical opinion is 
denied.





A.  Entitlement To An Increased Rating For Degenerative Disc 
Disease Of The
 Lumbar Spine, Currently Rated As 40 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under Diagnostic Code 5293, a 
noncompensable rating is warranted for intervertebral disc 
syndrome which is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome which is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome which is  moderate in degree 
with recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  See 
38 C.F.R. § 4.40 (1998).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45 (1998).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating or the joint.  See 38 C.F.R. § 4.59 
(1998).  

A VA outpatient clinic record dated in October 1995 reflects 
that the veteran reported having problems with his lower 
back, buttocks and right leg.  He said that he had pain and 
numbness and weakness in his legs.  He said that he could not 
carry anything.  He said that he had injured his back in 
service and reinjured in the 1980's in an on-the-job injury.  
(Assembled records indicate that the veteran sustained an 
acute lumbar strain in June 1988 in a work injury in which 
the veteran hurt his low back attempting to open a stuck desk 
drawer.)  He said that the problem had gotten so bad that it 
was keeping him awake at night.  His bowels and bladder were 
working okay.  He had difficulty going up and down steps.  
The examiner could not see any weakness.  The veteran had 
normal sensation to touch.  He had equal and symmetric deep 
tendon reflexes.  The examiner prescribed Darvon.  

The veteran was afforded an orthopedic examination by the VA 
in November 1995.  The veteran reported that he had 
progressive pain in the back with radiation to the lower 
extremities.  Examination revealed that the lower back had a 
decreased overall range of motion.  Straight leg raising was 
negative for radicular type symptoms, but there was 
significant tightness in the hamstrings.  Deep tendon 
patellar and ankle jerk reflexes were 2+ bilaterally.  Motor 
strength was 5/5 in the extensor and hallucis longus, 5/5 for 
ankle dorsal and plantar flexures, and 4/5 for quadriceps 
hamstrings and hip flexures.  The impression was history of 
herniated nucleus pulposus with current examination 
consistent with probable L4-5 right herniated nucleus 
pulposus with examination also suggestive of degenerative 
disc disease.   

The report of an examination of the veteran's joints 
conducted by the VA in February 1996 shows that the veteran 
gave a long history of having back pain and occasional right 
leg pain.  On examination, the veteran walked with a bipedal 
gait, hunched forward.  He was somewhat antalgic on the right 
lower extremity.  On forward flexion, he could reach to 
within six inches of the floor.  He had paraspinous spasms on 
both sides of the lumbar spine.  Deep tendon reflexes were 2+ 
at the knees bilaterally, and at the left ankle, but were 
absent at the right ankle.  The pertinent impression was low 
back pain with radicular symptoms and positive straight leg 
raising, indicating tension sign.  Plain radiographs were 
unremarkable.  The examiner noted that the clinical findings 
with decreased deep tendon reflexes of the right ankle were 
suggestive of possible neural encroachment of the nerve roots 
of the right lower extremity, and stated that a CT scan or 
MRI would help delineate possible surgical pathology.  

The report of a myelogram and CT of the lumbar spine 
conducted later in February 1996 shows that the impression 
was mild posterior disc bulges at L4-5 and L5-S1 without 
evidence of impingement on the thecal sac or exiting nerve 
roots.  

The veteran was afforded a spine examination by the VA in 
February 1997.  The report shows that he said that he had low 
back pain and leg pain.  He said that he had tried using a 
back brace and a TENS unit, but neither helped his pain.  He 
said that he was unable to work and had a significant amount 
of pain at all times.  He had not had any back surgery.  On 
examination, the veteran walked with a very antalgic gait in 
a hunched forward position.  He had extreme muscle spasm of 
the paraspinous muscles bilaterally.  The range of motion was 
forward flexion to 70 degrees, backward extension to 0 
degrees, right and left lateral flexion to 20 degrees, 
rotation of 5 degrees to the left and 15 degrees to the 
right.  He reportedly had significant pain with any motion.  
Straight leg raising was positive at 35 degrees on the right 
with pain going down the back of his leg.  On the left 
straight leg raising was positive at 35 degrees with pain 
only in the low back.  Strength of the quadriceps and 
hamstrings was 4+/5.  There was 5/5 strength of the plantar 
flexors, dorsiflexors, and evertors of both feet.  Reflexes 
of the patellar tendon and Achilles were 2+/4+.  The examiner 
noted that this was different than in a previous examination 
done in 1996 at which time a deficit was noted.  The 
impression was low back injury with ongoing radicular type 
symptoms and pain.  In an addendum the examiner noted than an 
MRI of the lumbar spine showed decreased height of the disc 
spaces at L4-5 and L5-S1 with mild bulging, but no 
herniation.

A report from Lincoln Neurology dated in October 1997 shows 
that the veteran was not doing any particular exercise 
program for his low back.  He was taking medication, and his 
back was getting stiffer.  The examiner advised him that he 
should not simply rely on medication, and should consider 
stretching exercises.  The examiner noted that the veteran 
came into the office walking slowly and using a cane.  On 
neurological examination, the muscles in the lower limbs were 
strong.  There were no sensory abnormalities in the lower 
limbs with regard to pin prick and vibrations of the tuning 
fork.  The veteran's deep tendon reflexes were symmetrical.  

The report of a general medical examination conducted by the 
VA in October 1997 shows that the veteran had a history of 
degenerative arthritis of the lumbar spine and lumbar disc 
disease.  He recounted having a back injury in service.  He 
stated that he had experienced worsening of low back pain.  
He said that the pain was present at rest and even bothered 
him when he was in bed at night.  He said that the pain 
radiated from his back down both legs.  He said that as a 
result the legs felt weak and the right leg often felt as 
though it might give out.  An MRI done in September 1997 
reportedly revealed mild diffuse disk bulges at L4-5 and L5-
S1.  The veteran's treating physicians had advised against 
surgery.  On examination, when asked to perform the range of 
motion of the back, the veteran held his back very stiff and 
did not appear able to bend.  However, when his prostate was 
examined he exhibited excellent range of motion of the lumbar 
spine and was able to bend forward normally.  The pertinent 
diagnosis was degenerative arthritis of the lumbar spine with 
chronic mechanical low back pain and associated mild lumbar 
disk disease.  

Based on the foregoing evidence, the Board finds that the 
degenerative disc disease of the lumbar spine is not 
productive of more than severe intervertebral disc disease.  
The current rating adequately reflects that impairment due to 
pain and fatigue which is associated with the disorder.  
Manifestations consistent with a disorder which is pronounced 
in degree, such as persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are generally not demonstrated 
overall by the evidence of record.  In this regard, the Board 
notes that in October 1995, the veteran's had equal and 
symmetric deep tendon reflexes.  In November 1995, straight 
leg raising was negative for radicular-type symptoms and deep 
tendon patellar and ankle jerk reflexes were 2+, bilaterally; 
motor strength was 5/5 for extensor and hallucis longus and 
ankle dorsal and plantar flexures, and 4/5 for quadriceps 
hamstrings and hip flexures.  While in February 1996, the 
presence of paraspinous spasm and absent right ankle jerk 
were noted, the veteran on forward flexion could reach to 
within six inches of the floor and deep tendon reflexes were 
2+ at the knees bilaterally and at the left ankle.  Further, 
a February 1996 myelogram and CT scan showed only mild 
posterior disc bulges without evidence of impingement on the 
thecal sac or exiting nerve roots.  The Board notes that on 
VA examination in February 1997, muscle spasm was again noted 
as well as decreased and painful range of motion.  However, 
strength of the quadriceps and hamstrings were 4+/5; there 
was 5/5 strength of the plantar flexors, dorsiflexors, and 
evertors of the feet; and reflexes of the patellar tendon and 
Achilles were 2+/4+.  In an October 1997 neurology report, it 
was noted that the muscles in the lower limbs were strong; 
that there were no sensory abnormalities in the lower limbs 
with regard to pin prick and vibrations of the tuning fork, 
and deep tendon reflexes were symmetrical.  Further, in 
October 1997, the examiner noted that although the veteran 
did not appear to be able to bend his back on actual 
examination of the back, the examiner noted that on other 
parts of the examination, the veteran exhibited normal 
flexion, indicating approximately 90 degrees of forward 
flexion, although he was unable to assess extension and 
lateral motion at other times during the examination.  

Based on the foregoing, the Board finds that the medical 
evidence, as set forth above, shows that the veteran's lower 
back symptoms are, at least with respect to the criteria 
embodied by Diagnostic Code 5293, consistent with no higher 
than the RO's assignment of a 40 percent disability 
evaluation.  Indeed, the veteran's low back disorder may be 
classified as "severe" in that it is apparently 
characterized by recurring attacks, and although the veteran 
has indicated that he has daily pain, the Board finds that 
the findings, as set forth above, do indicate some relief 
particularly given that the veteran's disc disease has 
generally been characterized as involving mild disc bulging 
without evidence of herniation or impingement on the thecal 
sac or exiting nerve roots, and given the findings on recent 
neurological examination and the observations of the general 
medical examiner on examination in October 1997.  

Having already established that the veteran's low back 
symptomatology is consistent with the RO's assignment of a 40 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Codes 5289 or 5292.  First, insofar as the 
medical evidence contains no indication of ankylosis of the 
lumbar spine, Diagnostic Code 5289 provides no basis for an 
increased evaluation.  Additionally, although limitation of 
motion of the veteran's lumbar spine might arguably be 
described as "severe," Diagnostic Code 5292 provides for 
only a 40 percent evaluation (the evaluation that is already 
in effect) for severe limitation of motion.  No higher 
evaluation is available under Diagnostic Code 5292.  
38 C.F.R. § 4.71a (1998).  Finally, the Board notes that, 
because the veteran has not been shown to suffer from 
"pronounced . . . intervertebral disc syndrome," an 
evaluation greater than 40 percent cannot be granted under 
Diagnostic Code 5293.  

In determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited back motion 
and pain on movement.  Other factors listed in 38 C.F.R. § 
4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse, have not either been contended or 
demonstrated.  Interference with sitting, standing, and 
weight-bearing have also been considered in the assignment of 
the 40 percent rating.

In view of the foregoing, the schedular criteria authorize a 
40 percent evaluation, but no higher, for the veteran's lower 
back disability.  An increased rating on an extraschedular 
basis cannot be justified.  The Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (1998), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should 
present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."

The Board finds that the veteran's lower back disability does 
not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  Indeed, the record 
does not show either that the veteran's disability subjects 
him to frequent periods of hospitalization or that it 
interferes with his employment to an extent greater than that 
which is contemplated by the 40 percent rating the Board has 
deemed appropriate.  Further, and as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance.  Higher 
ratings are provided under Diagnostic Codes 5293 and 5289, 
but the required manifestations are not present.

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for degenerative 
disc disease of the lumbar spine are not met. 

B.  Entitlement To An Increased Rating For Asbestosis,
 Currently Rated As 30 Percent Disabling.

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 U.S.C.A. § 4.97.  See 61 Fed. Reg. 
46720-46731 (1996).  When a law or regulation changes during 
the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Accordingly, the Board has considered the 
veteran's claim under both the old and new rating criteria.

Under the rating criteria which were effective prior to 
October 7, 1996, asbestosis was previously rated by analogy 
to pneumoconiosis under 38 C.F.R. § 4.97, Diagnostic Code 
6802.  Under that Diagnostic Code, a 10 percent rating was 
warranted where the disorder was definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent rating was warranted if the disorder was 
moderate in degree, with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent rating was warranted if the 
disorder was severe in degree, with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  A 100 percent rating was 
warranted where the disorder was pronounced in degree, with 
the extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  

Under the new rating criteria which are effective from 
October 7, 1996, it is rated under Diagnostic Code 6833 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing revealed that FVC is 75-80 percent of 
predicted, or where DLCO (SB) is 66-80 percent of predicted.  
A 30 percent rating is warranted where pulmonary function 
testing revealed that FVC is 65 to 74 percent of predicted, 
or where DLCO (SB) is 56 to 65 percent of predicted.    

A 60 percent rating is warranted where is warranted where 
pulmonary function testing revealed that FVC is 50 to 64 
percent of predicted, where DLCO (SB) is 40 to 55 percent of 
predicted, or where maximum exercise capacity is 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating is warranted where 
pulmonary function testing revealed that FVC is less than 50 
percent predicted, where DLCO (SB) is less than 40 percent of 
predicted, where maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardiorespiratory, with cor 
pulmonale, with pulmonary hypertension, or where the disorder 
requires outpatient oxygen therapy.  

A VA outpatient treatment record dated in November 1994 
reflects treatment for complaints of chest tightness.  It was 
noted that the veteran had a history of asbestosis.  He had a 
chronic cough with more hacking recently.  On examination, 
the chest had somewhat tubular breath sounds, with no rales 
or wheezes heard.  The diagnosis was bronchitis.  A VA 
outpatient medical treatment record dated in February 1995 
shows that the veteran was treated for COPD.  There was 
decreased "ET" [exercise tolerance] due to pulmonary disease.  
On examination, the lungs were clear and air movement was 
good.  The pertinent assessment was COPD - compensated.

The report of a pulmonary function test performed by the VA 
in November 1995 shows that FVC was 75 percent of predicted.  
DLCO was 113 percent of predicted.  

The report of a general medical examination conducted by the 
VA in January 1996 shows that the veteran reported that he 
had difficulty with breathing, and had been told that he had 
asbestosis.  He said that he had shortness of breath nearly 
constantly, and that he got dyspnea on exertion with walking 
more than one block.  He also said that he had a chronic 
cough and that this disturbed his sleep.  He also said that 
he had rare paroxysmal nocturnal dyspnea and he woke gasping 
to inhale. He said that he had been diagnosed as having sleep 
apnea.  On examination, the chest had a normal configuration 
with regular non labored respiration.  The breath sounds were 
clear anteriorly and posteriorly.  The examiner noted that 
pulmonary function tests performed in May 1995 showed mild 
obstructive and restrictive disease.  An x-ray of the 
veteran's chest taken in November 1995 reportedly was read as 
showing multiple calcified plaques which were unchanged since 
November 1994.  The pertinent diagnosis was mild chronic 
obstructive pulmonary disease with history of asbestosis.  

The report of a pulmonary function test conducted by the VA 
in September 1996 shows that the veteran gave history of 
having dyspnea after walking less than 100 yards.  FVC was 90 
percent of predicted.  The DLCO could not be tested due to 
equipment malfunction.  The pulmonary function diagnosis was 
minimal obstructive airways disease.  A VA radiology report 
dated in November 1996 shows that a chest x-ray was 
interpreted as showing findings consistent with previous 
history of asbestos exposure.  The report of a pulmonary 
function test conducted at the VA in December 1996 shows that 
FVC was 80 percent of predicted, and the results were 
interpreted as showing mild obstructive airway disease - 
peripheral airway.

The veteran was afforded a pulmonary consultation by a VA fee 
basis examiner in February 1997.  The report shows that the 
veteran gave a history of being exposed to asbestos while 
working near jet engines in the military.  He also said that 
he had smoked "maybe short" of one pack per day of 
cigarettes for approximately 7 years.  (The Board observes 
that a December 1990 record indicates that the veteran had a 
17 year history of smoking one half pack of cigarettes per 
day and that he had quit three years earlier.)  The veteran 
reported that he could not walk for one city block without 
having severe shortness of breath.  He also said that he 
occasionally had coughing which produced dark brownish 
phlegm.  He reportedly took three kinds of nebulizers.  Chest 
x-rays done in May and November 1996 reflected pleural 
calcification and pleural plaques on both sides, but mainly 
on the left.  The examiner also noted that the veteran's 
pulmonary functions had been done in December 1996, with a 
forced vital capacity of 80 percent, and the examiner 
indicated that the pulmonary function probably showed a mild 
restrictive defect.  

On examination, respirations were 20.  The chest had episodes 
of coughing with deep inspiration and occasional rhonchi.  
The pertinent impressions were (1) shortness of breath 
without corresponding significant abnormalities in the 
pulmonary functions raising suspicion for physical 
deconditioning and/or intermittent bronchospasm; and (2) 
asbestos exposure and radiological findings consistent with 
asbestos exposure as evidence from the pleural plaques.  The 
examiner further stated that he did not see a tremendous 
amount of relationship between the veteran's symptoms and the 
objective findings.  He recommended that the veteran get into 
a good pulmonary rehabilitation program and get into an 
exercise program to improve his exercise tolerance.  He also 
recommended a longer acting medication.

The report of a general medical examination conducted by the 
VA in October 1997 shows that the veteran had a well 
documented history of asbestos exposure with development of 
calcified pleural plaques.  The disorder was originally 
diagnosed several years earlier.  The veteran said that he 
was exposed to asbestos in service.  He also said that he had 
a daily cough which was productive of clear sputum.  In the 
past few months he reportedly developed progressive shortness 
of breath with minimal exertion.  He said that he had quit 
smoking nine or ten years earlier.  

Examination of the respiratory system revealed that the lungs 
were clear.  The examiner observed the veteran walking down 
the hall for 100 feet at a slow pace, and the veteran was 
breathing normally.  The diagnosis was history of asbestos 
exposure with calcified pleural plaques on chest x-ray.  The 
veteran also reportedly appeared to have associated chronic 
bronchitis.  The examiner stated that the severity of the 
disorder was difficult to judge, and the reader was referred 
to the results of the pulmonary function tests which were 
then pending.  The report of a non-tuberculosis diseases and 
injuries examination report conducted at the same time by the 
same VA examiner contains essentially the same information.  

The report of a pulmonary function test conducted by the VA 
in October 1997 shows that FVC was 74 percent of predicted 
and DLCO was 99 percent of predicted.  

Based on the foregoing evidence, the Board finds that the 
veteran's service-connected respiratory disorder is no more 
than moderate in degree.  In fact, the disorder was most 
frequently characterized by examiners as being only mild in 
degree.  Manifestations reflective of a severe disorder, such 
as extensive fibrosis, severe dyspnea on slight exertion and 
marked impairment of health are not demonstrated by the 
evidence which is of record.  Although the veteran reported 
having dyspnea on only slight exertion, that claim was not 
supported by examination findings or by the observations of a 
recent examiner who observed the veteran walking 
approximately 100 feet without breathing difficulty.  The 
Board also finds that asbestosis has not reduced forced vital 
capacity to less than 65 percent of predicted value, and has 
not reduced the diffusion capacity of the lung for carbon 
monoxide by the single breath method [DLCO(SB)] to less than 
56 percent of predicted.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 30 
percent for asbestosis are not met under either the old or 
the new rating criteria.  




C.  Entitlement To An Increased Rating For Carpal Tunnel 
Syndrome Of The
 Right Wrist, Currently Rated As 10 Percent Disabling.

Carpal tunnel syndrome may be rated by analogy to paralysis 
of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  A 10 percent rating is warranted if there is mild 
incomplete paralysis of the median nerve of the major 
extremity.  A 30 percent rating is warranted if there is 
moderate incomplete paralysis.  A 50 percent rating is 
warranted if there is severe incomplete paralysis.  A 70 
percent rating is warranted for complete paralysis of the 
median nerve of the major extremity.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  

The report of a nerve conduction study performed at Lincoln 
Neurology in June 1996 shows that the results were 
interpreted as being abnormal because the distal latencies of 
both median nerves were prolonged.  The rest of the study was 
normal.  The results were described as evidence of median 
mononeuropathy involving the distal segment only and 
consistent with a carpal tunnel syndrome.  In severity, the 
changes were minimal-moderate.  

The report of a nerve conduction study performed by the VA in 
February 1997 shows that the only abnormal findings pertained 
to the veteran left (nonservice-connected) hand.  The right 
had improved.  

The report of a neurology examination conducted in February 
1997 by a fee basis r limbs were normal.  The veteran was 
able to perform precise movements with his hands.  Sensation 
to pinprick was slightly less in the pads of his index 
fingers as compared to the little fingers.  

The report of a nerve conduction study performed in March 
1997 shows that the results were interpreted as being 
consistent with borderline carpal tunnel syndrome, 
bilaterally.  

The report of a general medical examination conducted by the 
VA in October 1997 shows that the veteran said that in recent 
months the weakness in his hands had gotten worse.  He said 
that he had trouble using hand tools due to this.  He also 
reported that recent nerve conduction studies had confirmed 
carpal tunnel syndrome.  On examination, the examiner did not 
note any findings pertaining to the hands.  The pertinent 
assessment was carpal tunnel syndrome.  The examiner noted 
that the severity of the disorder was difficult to judge 
clinically, and referred the reader to the neurology report 
and associated nerve conduction report.  The examiner also 
noted that by the veteran's report the disorder was 
significant enough to merit surgery.

The report of a neurology examination conducted in October 
1997 by a fee basis examiner shows that the examiner reviewed 
electrodiagnostic studies and noted that the findings were 
only slightly worse than they had been in February 1997.  The 
symptoms seemed to be bothering the veteran more, and he said 
that he was dropping things and had some weakness.  The 
examiner indicated that the veteran should strongly consider 
having a release procedure done.  However, the examiner noted 
that the veteran was using his hands for a fair amount of 
work as they were quite callused.  On neurological 
examination, the veteran had mild weakness in the oppens 
pollicis bilaterally, but the rest of the muscles in his 
upper limbs were strong.  On sensory examination, there was 
decreased sensitivity to pin prick in the pads of his first, 
second, and third digits of both hands.  

An EMG test conducted at the time of the examination was 
interpreted as showing that the distal latencies of both 
median nerves were prolonged.  The rest of the study was 
normal.  The results were interpreted as demonstrating 
evidence of median nerve mononeuropathy involving the distal 
segment only and consistent with carpal tunnel syndrome.  The 
severity of the changes were mild but were worse than those 
in February 1997.  

Overall, the Board finds that the pertinent medical evidence 
as set forth above, indicates that there have been only 
minimal abnormal findings on the examinations and tests with 
respect to the right hand.  Although in June 1996, nerve 
conduction study changes were described as minimal to 
moderate in degree, in February 1997, the examiner noted that 
the distal motor latency and distal sensory latency of the 
right median nerve which had been abnormal was now normal.  
Further, on examination, the bulk, power and tone of the 
major muscle groups of all four limbs were normal and the 
veteran was able to perform precise movement with his hands.  
In October 1997, only a slight worsening in electrodiagnostic 
studies from February 1997 was noted, and the examiner 
clearly noted that the veteran had been apparently using his 
hands for a fair amount of work as they were quite callused.  
Further, EMG studies were noted to reveal some worsening in 
the findings from February 1997, but the severity of the 
changes were described as mild.  Overall, the Board finds 
that the carpal tunnel syndrome of the right wrist has not 
resulted in more than mild incomplete paralysis of the median 
nerve.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for carpal 
tunnel syndrome of the right wrist are not met.


ORDER

1.  Service connection for tinnitus is granted.

2.  Service connection for hearing loss is denied.

3.  Service connection for carpal tunnel syndrome of the left 
wrist is denied.

4.  Service connection for a bilateral shoulder disorder is 
denied.

5.  Service connection for heart disease is denied.

6.  New and material evidence not having been presented to 
reopen a claim for service connection for a cervical spine 
disorder, the benefit sought on appeal is denied.

7.  New and material evidence not having been presented to 
reopen a claim for service connection for a bilateral knee 
disorder, the benefit sought on appeal is denied.

8.  An increased rating for degenerative disc disease of the 
lumbar spine, currently rated as 40 percent disabling, is 
denied.

9.  An increased rating for asbestosis, currently rated as 30 
percent disabling, is denied.

10.  An increased rating for carpal tunnel syndrome of the 
right wrist, currently rated as 10 percent disabling, is 
denied.


REMAND

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  He states that he has not 
been able to work at a full time job since 1988.  He points 
out that the Social Security Administration has already 
concluded that he is disabled.

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  For the purpose of the 
percentage requirements, the following will be considered as 
one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.  Individual unemployability must be determined without 
regard to any nonservice-connected disabilities or the 
veteran's advancing age.  38 C.F.R. § 3.341(a) (1998); see 38 
C.F.R. § 4.19 (1998)(stating that age may not be a factor in 
evaluating service-connected disability or unemployability); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1998).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b) (1998).  

When the RO adjudicated the veteran's claim for a total 
rating based on unemployability due to service-connected 
disabilities, the veteran's only service-connected 
disabilities were degenerative disc disease of the lumbar 
spine, L4-5 and L5-S1, rated as 40 percent disabling; 
asbestosis, rated as 30 percent disabling; and carpal tunnel 
syndrome of the right (major) wrist, rated as 10 percent 
disabling.  His combined disability evaluation was 60 
percent.  Thus, he did not have a 100 percent schedular 
rating and his combined service-connected rating did not meet 
the percentage criteria of 38 C.F.R. § 4.16(a).

Nevertheless, in light of the Board's allowance of service 
connection for tinnitus, it is possible that the disorder 
might be assigned a compensable rating.  This would bring the 
combined rating up to the 70 percent rating which is 
contemplated as a prerequisite for assignment of a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Accordingly, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  After assigning a disability rating 
for the veteran's service-connected 
tinnitus, the RO should again review the 
record and make a determination as to 
whether the veteran's claim for increased 
compensation based upon unemployability 
due to service-connected disabilities may 
be granted.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 43 -


